FILED
                                                                        United States Court of Appeals
                                        PUBLISH                                 Tenth Circuit

                      UNITED STATES COURT OF APPEALS                            April 12, 2017

                                                                            Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                              Clerk of Court
                         _________________________________

CLYDE ALLEN RIFE,

      Plaintiff - Appellant,

v.                                                            No. 16-7019
                                                     (D.C. No. 6:14-CV-00333-FHS)
OKLAHOMA DEPARTMENT OF                                        (E.D. Okla.)
PUBLIC SAFETY; JOE JEFFERSON,
State Trooper; CHAD DALE;
JONATHON WILLIS; MCCURTAIN
COUNTY JAIL TRUST,

      Defendants - Appellees.
                      _________________________________

                                      ORDER
                         _________________________________

Before LUCERO, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

       This matter is before the court on appellees McCurtain County Jail Trust, Chad

Dale and Jonathon Willis’s Petition for Rehearing En Banc, as well as the separate

Petition for Rehearing and Petition for Rehearing En Banc filed by appellee Joe

Jefferson. We also have the appellant’s response to those petitions.

       Upon consideration, panel rehearing is granted in part and only to the extent of the

changes made to the amended opinion attached to this order. In all other respects panel

rehearing is denied by the original panel members.
         The petitions, the response, as well as the amended opinion were also circulated to

all the judges of the court who are in regular active service. As no judge on the original

panel or the en banc court requested that a poll be called, the requests for en banc

consideration are denied.

         The Clerk is directed to file the attached amended opinion effective the date of this

order.


                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk




                                               2
                                                                      FILED
                                                          United States Court of Appeals
                                 PUBLISH                          Tenth Circuit

               UNITED STATES COURT OF APPEALS                     April 12, 2017

                                                             Elisabeth A. Shumaker
                      FOR THE TENTH CIRCUIT                      Clerk of Court
                      _________________________________

CLYDE ALLEN RIFE,

      Plaintiff - Appellant,

v.                                                  No. 16-7019

OKLAHOMA DEPARTMENT OF
PUBLIC SAFETY; JOE
JEFFERSON, State Trooper; CHAD
DALE; JONATHON WILLIS;
MCCURTAIN COUNTY JAIL
TRUST,

      Defendants - Appellees.
                     _________________________________

             Appeal from the United States District Court
                for the Eastern District of Oklahoma
                   (D.C. No. 6:14-CV-00333-FHS)
                     _________________________________

Daniel E. Smolen (Robert M. Blakemore, with him on the briefs), Smolen,
Smolen & Roytman, PLLC, Tulsa, Oklahoma, for Plaintiff-Appellant.

Stephen L. Geries (Ammon J. Brisolara, with him on the brief), Collins
Zorn & Wagner, Oklahoma City, Oklahoma, for McCurtain County Jail
Trust, Chad Dale, and Jonathon Willis, Defendants-Appellees.

Devan A. Pederson, Assistant Attorney General, Oklahoma Attorney
General’s Office, Oklahoma City, Oklahoma, for Oklahoma Department of
Public Safety, and Joe Jefferson, Defendants-Appellees.
                       _________________________________

Before LUCERO, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________
BACHARACH, Circuit Judge.
                  _________________________________

      This case began with the plaintiff, Mr. Clyde Rife, sitting on a

motorcycle next to a road, unable to recall the date, the time, or even what

he had been doing in a town he had just visited. When approached by a

state trooper, Mr. Rife said that he was fine. Nonetheless, the trooper

questioned Mr. Rife and concluded that he was intoxicated on pain

medication and had been in a motorcycle accident. These conclusions led

the trooper to arrest Mr. Rife for public intoxication. Authorities later

learned that Mr. Rife had not been intoxicated; he had suffered a head

injury in a motorcycle accident.

      Mr. Rife ultimately sued the trooper and the Oklahoma Department of

Public Safety, alleging in part that he had been wrongfully arrested. For

this allegation, we ask: Did probable cause exist to arrest Mr. Rife? The

district court said “yes,” and we agree.

      The rest of the case involves what happened after the arrest. After

the arrest, the trooper drove Mr. Rife to jail. Along the way, Mr. Rife

groaned and complained of pain in his heart and chest. Upon arriving at the

jail, Mr. Rife was put in a holding cell. The scene was observed by a

cellmate, who said that Mr. Rife had repeatedly complained about pain.

Nonetheless, Mr. Rife was not provided medical attention.




                                      2
      The lack of medical care led Mr. Rife to sue (1) the trooper, two jail

officials, and the entity operating the jail for deliberate indifference to

serious medical needs and (2) the Oklahoma Department of Public Safety

for negligent failure to provide medical care. On these claims, we ask: Did

the failure to provide medical attention constitute (1) deliberate

indifference to Mr. Rife’s serious medical needs or (2) negligence? The

district court thought no one could reasonably infer either deliberate

indifference or negligence. We disagree, concluding that both could be

reasonably inferred from the evidence.

      These conclusions lead us to affirm in part, to reverse in part, and to

remand for further proceedings.

I.    Mr. Rife’s Claims

      Mr. Rife sued the trooper (Joe Jefferson), the two jail officials

(Jonathon Willis and Chad Dale), the entity operating the jail (McCurtain

County Jail Trust), and the Oklahoma Department of Public Safety. 1 With

regard to the arrest, Mr. Rife makes two claims:

      1.    Trooper Jefferson is liable under § 1983 for arresting Mr. Rife
            without probable cause.



1
      The Oklahoma Department of Public Safety is a state agency. See
Okla. Stat. tit. 47, § 2-101. Trooper Jefferson worked for the Oklahoma
Highway Patrol, which is a division of the Oklahoma Department of Public
Safety.


                                       3
      2.    The Oklahoma Department of Public Safety incurs vicarious
            liability for the wrongful arrest under the Oklahoma
            Governmental Tort Claims Act. 2
      For the lack of medical attention after the arrest, Mr. Rife makes

three claims:

      1.    Trooper Jefferson, Mr. Willis, and Mr. Dale are liable under 42
            U.S.C. § 1983 for deliberate indifference to serious medical
            needs.

      2.    The jail trust is liable under § 1983 for the deliberate
            indifference of jail employees.

      3.    The Oklahoma Department of Public Safety is vicariously
            liable under the Oklahoma Governmental Tort Claims Act for
            Trooper Jefferson’s negligent failure to obtain medical
            attention. 3
      During the lawsuit, Mr. Rife discovered that the jail trust had

destroyed a videotape that showed him in the jail’s booking area.

According to Mr. Rife, the destruction of the videotape warranted

spoliation sanctions consisting of denial of the summary judgment motions

brought by Mr. Willis, Mr. Dale, and the jail trust.




2
       The Oklahoma Governmental Tort Claims Act is codified at Okla.
Stat. tit. 51, § 151 et seq. This law provides the exclusive tort remedy in
Oklahoma for injured plaintiffs to recover against state entities. Tuffy’s,
Inc. v. City of Okla. City, 212 P.3d 1158, 1163 (Okla. 2009). Under this
law, state entities can generally incur liability for torts. Id. This liability
may be based on the acts of state employees. Id.
3
      Mr. Rife also sued under the Oklahoma Constitution, but those claims
are not involved in this appeal.

                                        4
II.    The District Court’s Rulings

       The defendants moved for summary judgment, and the district court

granted summary judgment to each defendant.

       On the wrongful arrest claims, the district court granted summary

judgment to Trooper Jefferson and the Oklahoma Department of Public

Safety, concluding that probable cause existed for Mr. Rife’s arrest.

       On the claims involving a failure to provide medical attention, the

court granted summary judgment to all defendants, reasoning that the lack

of medical attention had not resulted from deliberate indifference or

negligence.

       In addition, the district court declined to sanction the jail trust, Mr.

Willis, and Mr. Dale for destruction of the videotape, reasoning that Mr.

Rife had failed to follow the proper procedure for requesting a spoliation

sanction.

III.   Our Conclusions

       We affirm the district court’s orders in part, reverse in part, and

remand for further proceedings.

       On the wrongful arrest claims against Trooper Jefferson and the

Oklahoma Department of Public Safety, we affirm, agreeing with the

district court that probable cause existed for the arrest.

       On the deliberate indifference claims, we reverse: A reasonable

factfinder could find facts supporting the deliberate indifference claims

                                        5
against Trooper Jefferson, Mr. Willis, Mr. Dale, and the jail trust. Thus,

we reverse and remand for the district court to determine (1) whether Mr.

Rife’s rights were clearly established and (2) whether a reasonable

factfinder could find a causal link between the jail trust’s policies or

customs and a constitutional violation.

      On the negligence claim against the Oklahoma Department of Public

Safety, we reverse, concluding that a genuine dispute of material fact

exists on the reasonableness of Trooper Jefferson’s failure to obtain

medical attention.

      In addition, we affirm the district court’s denial of spoliation

sanctions, concluding that Mr. Rife forfeited his present argument and has

failed to identify evidence of bad faith.

IV.   Standard of Review

      The district court concluded that the defendants were entitled to

summary judgment. We review these conclusions de novo. Koch v. City of

Del City, 660 F.3d 1228, 1237-38 (10th Cir. 2011). In applying de novo

review, we consider the evidence in the light most favorable to Mr. Rife,

resolving all factual disputes and drawing all reasonable inferences in his

favor. Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014).

      We apply not only this standard of review but also the substantive

burdens on the underlying issues. One such issue is qualified immunity,

which is raised by Trooper Jefferson, Mr. Willis, and Mr. Dale. The

                                       6
threshold burden falls on the plaintiff, who must demonstrate that a

reasonable factfinder could find facts supporting the violation of a

constitutional right that had been clearly established at the time of the

violation. 4 Id. If this burden is met, the defendant must show that (1) there

are no genuine issues of material fact and (2) the defendant is entitled to

judgment as a matter of law. Koch, 660 F.3d at 1238.

V.    The Wrongful Arrest Claim Against Trooper Jefferson

      Invoking § 1983, Mr. Rife argues that Trooper Jefferson lacked

probable cause, rendering the arrest a violation of the Fourth and

Fourteenth Amendments. According to Mr. Rife, the district court

disregarded evidence supporting this claim. Trooper Jefferson counters that

           he had probable cause,

           any possible factual mistake would have been objectively
            reasonable, and

           the underlying right was not clearly established.

The district court granted summary judgment to Trooper Jefferson, holding

that he had probable cause to arrest Mr. Rife for public intoxication. We

agree.




4
      The defendants state that the plaintiff must show a violation of a
clearly established constitutional right, not that a reasonable factfinder
could find facts supporting such a violation. The difference in framing
would not affect our analysis .

                                       7
      A.    The Interaction Between Mr. Rife and Trooper Jefferson

      Trooper Jefferson’s police car had a dashcam, which captured almost

the entire interaction between Mr. Rife and Trooper Jefferson.

      The dashcam begins with Trooper Jefferson checking on Mr. Rife,

who was sitting on a motorcycle next to a road. Mr. Rife was confused

with dried blood on his nose, and there were grass and grass stains on the

motorcycle. Mr. Rife also had grass stains on his pants and shirt,

indicating that he had been thrown from the motorcycle.

      Trooper Jefferson asked if Mr. Rife was okay, and Mr. Rife replied

that he was fine. But Mr. Rife could not identify the day, approximate the

time of day, or remember his social security number. He knew that he had

been in Idabel, Oklahoma, earlier that day but could not remember what he

had been doing there. His speech was slurred.

      The trooper suspected intoxication. Because the symptoms of head

injuries and intoxication are similar, the trooper looked for signs of a head

injury: unequal tracking of the pupils, unequal pupil size, and resting

nystagmus. Mr. Rife did not exhibit these signs.

      Trooper Jefferson then performed a horizontal gaze nystagmus test,

which could reveal up to 6 clues of impairment. Trooper Jefferson’s

training stated that if a person exhibits 4 out of the 6 clues, there is an 80

percent chance of intoxication. Mr. Rife exhibited all 6 clues.



                                       8
      To determine whether Mr. Rife was intoxicated, Trooper Jefferson

conducted four additional tests. Mr. Rife failed these tests or was unable to

complete them. Before one of the tests, Mr. Rife stated that he felt

“floaty”; during another test, Mr. Rife lost his balance.

      These tests and observations led Trooper Jefferson to arrest Mr. Rife

for public intoxication. Trooper Jefferson knew that Mr. Rife was not

drunk but believed that he had taken too much pain medication. Many of

Mr. Rife’s symptoms were consistent with intoxication from pain

medication, including constricted pupils, lethargy, nystagmus, dizziness,

and feeling “floaty.”

      At the time of arrest, Trooper Jefferson also knew that Mr. Rife had

been in a motorcycle accident. Mr. Rife had repeatedly denied being in a

motorcycle accident, but Trooper Jefferson said that Mr. Rife had

obviously been in an accident.

      Though Trooper Jefferson knew that an accident had taken place, he

did not believe that it had involved high speed or high impact. Trooper

Jefferson reasoned that Mr. Rife did not have the type of visible injuries

that would likely result from a high-speed or high-impact accident. For

instance, Mr. Rife had no marks or scratches on his arms. Trooper

Jefferson also noted that there was little damage to the motorcycle or

saddlebags.



                                      9
     Trooper Jefferson drove Mr. Rife to jail. During the drive, Mr. Rife

said that his chest hurt and groaned in pain. A few minutes later, Mr. Rife

stated that his heart hurt and again groaned.

     Trooper Jefferson acknowledges that at some point, Mr. Rife

complained that he felt sick.

     B.    The District Court’s Alleged Discounting of Supporting
           Evidence
     Mr. Rife argues that the district court improperly discounted four

evidentiary items:

     1.    Trooper Jefferson reported that the arrest had been for public
           intoxication under Okla. Stat. tit. 37, § 537, but this statute
           involves intoxication from alcohol rather than medication.

     2.    Trooper Jefferson knew that Mr. Rife was not under the
           influence of alcohol.

     3.    Trooper Jefferson knew that Mr. Rife had been in a motorcycle
           accident and that certain medical conditions could mimic the
           symptoms of intoxication. Although Trooper Jefferson ruled
           out a head injury, he did not rule out shock or other medical
           conditions.

     4.    Mr. Rife said that the only medication he had taken was for
           blood pressure.

None of this evidence precludes the existence of probable cause.

     The first two evidentiary items are immaterial because probable

cause need not be based on the statute mistakenly invoked by Trooper

Jefferson. See Part V(D), below. Under Oklahoma law, Mr. Rife could be




                                     10
guilty of a crime if he had been publicly intoxicated on pain medication

rather than alcohol. See Parts V(C)-(D), below.

      The third evidentiary item is immaterial because probable cause does

not require police officers to rule out all innocent explanations for a

suspect’s behavior. See, e.g., Lingo v. City of Salem, 832 F.3d 953, 961

(9th Cir. 2016) (“It is decidedly not the officers’ burden to ‘rule out the

possibility of innocent behavior’ in order to establish probable cause.”

(quoting Ramirez v. City of Buena Park, 560 F.3d 1012, 1024 (9th Cir.

2009)); United States v. Reed, 220 F.3d 476, 478 (6th Cir. 2000) (“Officers

are not required to rule out every possible explanation other than a

suspect’s illegal conduct before making an arrest.”); United States v.

Fama, 758 F.2d 834, 838 (2d Cir. 1985) (“The fact that an innocent

explanation may be consistent with the facts alleged . . . does not negate

probable cause.”).

      The fourth evidentiary item is also immaterial. Though Mr. Rife

stated that the only medication he had taken was for his blood pressure,

Trooper Jefferson could rationally have thought that Mr. Rife had forgotten

what medication he had taken or had been lying. After all, Mr. Rife had

denied being in a motorcycle accident, but obviously had been in an

accident and was unable to remember many common things such as what

day it was or what he had been doing in Idabel.



                                      11
      In these circumstances, we reject Mr. Rife’s argument that the

district court improperly discounted the four evidentiary items.

      C.    The Existence of Probable Cause

      Notwithstanding these evidentiary items, probable cause existed to

arrest Mr. Rife for public intoxication.

      A warrantless arrest is permissible only if an officer has probable

cause to believe that the arrestee committed a crime. Cortez v. McCauley,

478 F.3d 1108, 1115 (10th Cir. 2007) (en banc). “Probable cause to arrest

exists only when the facts and circumstances within the officers’

knowledge, and of which they have reasonably trustworthy information, are

sufficient in themselves to warrant a man of reasonable caution in the

belief that an offense has been or is being committed.” Id. at 1116 (quoting

United States v. Valenzuela, 365 F.3d 892, 896 (10th Cir. 2004)). The

officer’s belief does not need to be certain or more likely true than false.

United States v. Padilla, 819 F.2d 952, 962 (10th Cir. 1987).

      In Oklahoma, the crime of public intoxication involves being

intoxicated in a public place. Okla. Stat. tit. 37, §§ 8, 537(A)(8). Mr. Rife

does not question whether he was in a public place. Instead, he denies any

plausible reason to think he was intoxicated.

      The “outward manifestations” of intoxication are “impaired mental

judgment and physical responses.” Findlay v. City of Tulsa, 561 P.2d 980,

984 (Okla. Crim. App. 1977). But these symptoms of intoxication “may

                                      12
also be symptomatic of other physical impairments.” Id. That was the case

here, for Mr. Rife’s symptoms could reasonably suggest intoxication, a

head injury, or other medical conditions.

     The Seventh Circuit Court of Appeals addressed a similar situation in

Hirsch v. Burke, where a diabetic individual experiencing insulin shock

was arrested for public intoxication. 40 F.3d 900, 901 (7th Cir. 1994).

Before the arrest, the individual had trouble balancing himself, seemed

incoherent, smelled of alcohol, had bloodshot eyes, and was unable to state

his name or date of birth. Id. at 903. Unbeknownst to the officer, the

individual was experiencing diabetic symptoms that mimicked intoxication.

Id. Based on these facts, the Seventh Circuit upheld the district court’s

finding of probable cause. Id. at 903-04.

     Similarly, in Qian v. Kautz, an individual with a pre-existing head

injury was arrested for public intoxication. 168 F.3d 949, 951-52, 954 (7th

Cir. 1999). The arresting police officer was unaware of the head injury, but

was aware of five facts:

     1.    The individual had lost control of a car and crashed.

     2.    The individual was hunched over and having difficulty walking.

     3.    There were no signs that the individual had hit anything in the
           car’s interior during the accident.

     4.    The individual denied being injured and showed no physical
           signs of injury.

     5.    The individual’s speech seemed slurred.

                                     13
Id. at 954. The Seventh Circuit held that these facts were sufficient to

create probable cause, noting that “the overall setting easily support[ed]

[the officer’s] decision to arrest [the individual].” Id.

      Some of the factors supporting probable cause in Hirsch are present

here. Like the arrestee in Hirsch, Mr. Rife had trouble balancing himself

and was unable to provide the police with basic information (such as the

day or time).

      There are also parallels between the facts in our case and those in

Qian. Like the arrestee in Qian, Mr. Rife had been in an accident, was

hunched over, denied being injured, and had slurred speech.

      Additional evidence supports probable cause here that was not

present in Hirsch or Qian. As explained above, Trooper Jefferson examined

Mr. Rife to determine whether he had a head injury, checking for unequal

tracking of the pupils, unequal pupil size, and resting nystagmus. Mr. Rife

did not show any of these signs. After ruling out a head injury, Trooper

Jefferson conducted other tests that suggested intoxication.

      In these circumstances, an officer could reasonably conclude that Mr.

Rife was intoxicated from medication.

      D.    Trooper Jefferson’s Reason for Making the Arrest

      Mr. Rife suggests that probable cause did not exist because Trooper

Jefferson had relied on the wrong statute. In a report, Trooper Jefferson


                                       14
stated that the arrest had been based on Okla. Stat. tit. 37, § 537. This law

deals with intoxication from alcohol, not medication.

      But Trooper Jefferson’s mistake does not foreclose probable cause

because an arresting officer’s “subjective reason for making [an] arrest

need not be the criminal offense as to which the known facts provide

probable cause.” Devenpeck v. Alford, 543 U.S. 146, 153 (2004).

      Probable cause existed for violation of a separate statute: Okla. Stat.

tit. 37, § 8. Under this statute, a crime is committed when the intoxication

is caused by either alcohol or another intoxicating substance. Findlay v.

City of Tulsa, 561 P.2d 980, 984-85 (Okla. Crim. App. 1977). Thus,

probable cause existed even though Trooper Jefferson relied on the wrong

statute.

VI.   The Wrongful Arrest Claim Against the Oklahoma Department of
      Public Safety

      Mr. Rife invokes the Oklahoma Governmental Tort Claims Act,

claiming that the Oklahoma Department of Public Safety is vicariously

liable for the wrongful arrest. On this claim, the district court granted

summary judgment to the Oklahoma Department of Public Safety, holding

that the existence of probable cause vitiated tort liability. We agree with

the district court. Because the arrest was supported by probable cause, the

Oklahoma Department of Public Safety could not incur liability for a

wrongful arrest.


                                      15
VII. The Deliberate Indifference Claim Against Trooper Jefferson

      Mr. Rife brought a § 1983 claim against Trooper Jefferson, alleging

deliberate indifference to serious medical needs. The district court granted

summary judgment to Trooper Jefferson, concluding that he enjoyed

qualified immunity because there was no evidence of a constitutional

violation. This conclusion was erroneous, for Mr. Rife presented evidence

that would reasonably allow factual findings supporting liability for

deliberate indifference.

      A.    The Legal Framework for Deliberate Indifference Claims by
            Pretrial Detainees

      The Fourteenth Amendment’s Due Process Clause entitles pretrial

detainees to the same standard of medical care owed to convicted inmates

under the Eighth Amendment. See Olsen v. Layton Hills Mall, 312 F.3d
1304, 1315 (10th Cir. 2002). Thus, the Fourteenth Amendment is violated

if state officials are deliberately indifferent to a pretrial detainee’s serious

medical needs. See, e.g., Martinez v. Beggs, 563 F.3d 1082, 1088-91 (10th

Cir. 2009) (analyzing whether police officers were deliberately indifferent

to the serious medical needs of a pretrial detainee).

      The Supreme Court has established a two-pronged test for deliberate

indifference claims. Under this test, a plaintiff must satisfy an objective

prong and a subjective prong. Farmer v. Brennan, 511 U.S. 825, 834, 837-

40 (1994). The objective prong concerns the severity of a plaintiff’s need


                                       16
for medical care; the subjective prong concerns the defendant’s state of

mind. Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000). This

appeal focuses largely on the subjective prong.

      The subjective prong is satisfied only if the defendant knew of an

excessive risk to the plaintiff’s health or safety and disregarded that risk.

Farmer, 511 U.S. at 837. In deciding whether this prong is satisfied, the

factfinder may consider circumstantial evidence. Gonzales v. Martinez, 403
F.3d 1179, 1183 (10th Cir. 2005). For example, the existence of an obvious

risk to health or safety may indicate awareness of the risk. See Farmer,
511 U.S. at 842 (“[A] factfinder may conclude that a prison official knew

of a substantial risk from the very fact that the risk was obvious.”). But

“the obviousness of a risk is not conclusive and a prison official may show

that the obvious escaped him.” Id. at 843 n.8.

      B.    Application of Standards Involving Medical Professionals

      Our court applies specialized standards to deliberate indifference

claims against medical professionals. See Self v. Crum, 439 F.3d 1227,

1231-33 (10th Cir. 2006) (discussing these standards). We have not applied

these standards to deliberate indifference claims against laypersons such as

police officers. Nonetheless, the district court analyzed whether Trooper

Jefferson was deliberately indifferent under the standards for medical

professionals. Mr. Rife takes a different approach, urging liability of



                                      17
Trooper Jefferson based on cases involving laypersons. This approach is

correct because Trooper Jefferson was not a medical professional.

      C.       The District Court’s Discounting of Supporting Evidence

      Mr. Rife contends that the district court improperly discounted four

evidentiary items:

      1.       Mr. Rife said that his chest and heart hurt and made groaning
               noises.

      2.       Mr. Rife stated that he felt sick.

      3.       Trooper Jefferson saw dried blood on Mr. Rife’s nose.

      4.       An expert witness testified that someone on a motorcycle is
               more likely to be injured in an accident than someone in an
               automobile.

      Trooper Jefferson denies any evidence that Mr. Rife complained of

heart or chest pain or groaned in pain. We disagree. The dashcam recorded

Mr. Rife’s complaints and groans. The district court should have

considered this evidence, along with the complaint of feeling sick, the

presence of dried blood on Mr. Rife’s nose, and the expert testimony that

personal injury is more likely in motorcycle accidents than in automobile

accidents. 5


5
      Trooper Jefferson seems to acknowledge that the district court
discounted the testimony that personal injury is more likely in motorcycle
accidents than in automobile accidents. But he argues that “this abstract
proposition is immaterial given the other evidence suggesting that Rife was
not injured.” Response Br. of the Oklahoma Department of Public Safety
and Trooper Jefferson at 18. This argument fails. To the extent that there is

                                         18
     D.    Trooper Jefferson’s Conscious Disregard of a Substantial
           Health Risk

     Trooper Jefferson argues that Mr. Rife failed to present sufficient

evidence of a conscious disregard of a substantial health risk. We disagree.

     Mr. Rife argues that his need for medical attention was obvious. This

argument is supported by ten evidentiary items:

     1.    Trooper Jefferson knew that Mr. Rife had been involved in a
           motorcycle accident.

     2.    According to an expert witness, injury is more likely in a
           motorcycle accident than in an automobile accident.

     3.    Trooper Jefferson saw grass stains on Mr. Rife’s pants and on
           the back of his shirt. These stains indicated that Mr. Rife had
           been thrown from the motorcycle.

     4.    Mr. Rife did not know what day it was, what time it was, what
           his social security number was, or what he had done in Idabel.

     5.    There was dried blood on Mr. Rife’s nose.

     6.    Mr. Rife had constricted pupils, lethargy, nystagmus, and
           dizziness.

     7.    Mr. Rife said that he felt “floaty.”

     8.    Mr. Rife stated that he felt sick.

     9.    Mr. Rife complained that his chest hurt and he made groaning
           noises, suggesting that he was in pain.




conflicting evidence on the obviousness of the injury, we must view the
evidence favorably to Mr. Rife. See Part IV, above.


                                     19
      10.   Shortly thereafter, Mr. Rife complained that his heart hurt and
            again groaned. 6

These facts could lead a reasonable factfinder to infer that Trooper

Jefferson had recognized the need for medical attention. Nonetheless,

Trooper Jefferson admittedly did not obtain medical attention for Mr. Rife.

      Trooper Jefferson denies that a court could find deliberate

indifference, pointing to six alleged facts:

      1.    Trooper Jefferson never saw Mr. Rife exhibit signs of pain or
            injury.

      2.    All of Mr. Rife’s symptoms were consistent with intoxication
            from pain medication.

      3.    Mr. Rife denied being in an accident.

      4.    When Trooper Jefferson approached Mr. Rife and asked how he
            was doing, Mr. Rife replied that he was fine.

      5.    Upon examination, Mr. Rife did not exhibit signs of a head
            injury.

      6.    The damage to the motorcycle was relatively minor.




6
      Trooper Jefferson argues that “even assuming, arguendo, that Rife
did, almost inaudibly, say that his chest or heart hurt, this would not be
enough, given the totality of the other circumstances of this case, to show
that Jefferson acted with deliberate indifference.” Response Br. of the
Oklahoma Department of Public Safety and Trooper Jefferson at 33. This
argument is flawed in two respects. First, Mr. Rife did not whisper these
statements; a factfinder could reasonably infer that the statements were
loud enough for Trooper Jefferson to hear. Second, other evidentiary items
indicated a need for immediate medical attention. For both reasons, this
argument fails.

                                      20
        The first alleged fact is inaccurate. For instance, the videotape shows

Mr. Rife groaning and complaining that his heart and chest hurt. In

addition, Trooper Jefferson acknowledges that Mr. Rife complained of

feeling sick. And throughout the episode, Mr. Rife had dried blood on his

nose.

        The second alleged fact is at least debatable, for the summary

judgment record does not contain evidence of an inconsistency between

Mr. Rife’s symptoms (such as pain in the chest or heart) and intoxication

from pain medication. And even if the symptoms had been consistent with

intoxication, the symptoms could also have suggested serious injury from

the apparent motorcycle accident.

        The other four alleged facts are insufficient to avoid a genuine

dispute of material fact. Mr. Rife denied being in a motorcycle accident,

but the trooper repeatedly stated that he knew that Mr. Rife had been in a

motorcycle accident. Similarly, Mr. Rife may have initially claimed that he

was fine, but he later complained of chest pain and heart pain, said that he

felt sick, and remarked that he felt “floaty.” These statements, when

combined with Mr. Rife’s other evidence, could adequately support

liability for deliberate indifference even if Mr. Rife had not exhibited signs

of a head injury or incurred major damage to his motorcycle.




                                       21
      Together, the evidence could reasonably support a finding that

Trooper Jefferson knew of a substantial risk to Mr. Rife’s health and

consciously disregarded that risk.

      E.    Whether the Underlying Right Was Clearly Established

      In district court, Trooper Jefferson argued that Mr. Rife’s right to

medical care had not been clearly established, but the district court did not

rule on this argument. In this situation, “[t]he better practice . . . is to

leave the matter to the district court in the first instance.” Greystone

Constr., Inc. v. Nat’l Fire & Marine Ins. Co., 661 F.3d 1272, 1290 (10th

Cir. 2011) (quoting Apartment Inv. & Mgmt. Co. v. Nutmeg Ins. Co., 593
F.3d 1188, 1198 (10th Cir. 2010)). Thus, we remand to the district court

for consideration of whether the underlying constitutional right was clearly

established.

VIII. The Negligence Claim Against the Oklahoma Department of
      Public Safety

      Mr. Rife again invokes the Oklahoma Governmental Tort Claims Act,

alleging that the Oklahoma Department of Public Safety is vicariously

liable for Trooper Jefferson’s negligent failure to obtain medical attention.

The district court granted the Oklahoma Department of Public Safety’s

motion for summary judgment, reasoning that Trooper Jefferson’s actions

were reasonable as a matter of law.




                                        22
     On appeal, Mr. Rife argues that the district court improperly

discounted evidence supporting the negligence claim. We agree and reverse

the order granting summary judgment to the Oklahoma Department of

Public Safety.

     A.    The District Court’s Discounting of Supporting Evidence

     Mr. Rife contends that the district court improperly discounted

evidence supporting the negligence claim, pointing to the same evidence

that the district court improperly discounted for the deliberate indifference

claim against Trooper Jefferson. See Part VII(C), above. We agree that the

district court improperly discounted evidence supporting the negligence

claim. This discounting of evidence constituted error because the district

court had to view the evidence favorably to Mr. Rife. See Part IV, above.

     B.    The Reasonableness of Trooper Jefferson’s Failure to
           Obtain Medical Attention

     The Oklahoma Department of Public Safety argues that Trooper

Jefferson acted reasonably, relying on five of the alleged facts that Trooper

Jefferson uses to defend against the deliberate indifference claim:

     1.    Mr. Rife had no visible injuries.

     2.    Mr. Rife did not complain of any injuries.

     3.    All of Mr. Rife’s symptoms were consistent with intoxication
           from pain medication.

     4.    Mr. Rife denied being in an accident.

     5.    Trooper Jefferson ruled out a head injury.

                                     23
         This argument fails. The first two alleged facts are inconsistent with

some of the evidence. For example, the first is inaccurate because Mr. Rife

had dried blood on his nose. The second is inaccurate because Mr. Rife

complained of chest pain and heart pain and said that he felt sick.

         The third alleged fact is questionable and immaterial. It is

questionable because there is no summary judgment evidence stating that

some of Mr. Rife’s symptoms (such as pain in one’s chest or heart) are

consistent with intoxication from pain medication. This alleged fact is also

immaterial: Regardless of whether Mr. Rife had been intoxicated, a

factfinder could reasonably find that Trooper Jefferson had recognized a

substantial risk to Mr. Rife’s health and consciously disregarded that risk.

         The fourth and fifth alleged facts are also immaterial. Though Mr.

Rife denied being in an accident and Trooper Jefferson ruled out a head

injury, the trooper repeatedly said that he knew an accident had taken

place.

         In our view, the five alleged facts do not preclude a finding of

negligence.

IX.      The Deliberate Indifference Claim Against Mr. Willis and Mr.
         Dale

         Mr. Rife alleges that Mr. Willis and Mr. Dale are liable under § 1983

for deliberate indifference to serious medical needs. Mr. Willis and Mr.



                                        24
Dale counter that they did not violate a constitutional right and that the

underlying right was not clearly established.

      The district court granted summary judgment to Mr. Willis and Mr.

Dale based on qualified immunity, reasoning that there was no evidence of

a constitutional violation. We disagree, concluding that the district court

erred by (1) treating Mr. Willis and Mr. Dale like medical professionals

and (2) misunderstanding a key piece of evidence—the declaration by Mr.

Rife’s cellmate.

      A.    The Use of Standards Applicable to Medical Professionals

      The district court analyzed whether Mr. Willis and Mr. Dale were

deliberately indifferent under the standards for medical professionals.

These standards do not apply because Mr. Willis and Mr. Dale were not

medical professionals. See Part VII(B), above.

      B.    Mr. Rife’s Interaction with Mr. Willis and Mr. Dale

      When Mr. Rife and Trooper Jefferson arrived at the jail, Trooper

Jefferson told Mr. Willis and Mr. Dale that Mr. Rife had been arrested for

public intoxication. But no one mentioned the motorcycle accident or said

that Mr. Rife might have been injured.

      Mr. Willis and Mr. Dale booked Mr. Rife into the jail. During the

book-in, Mr. Rife was dazed, slurring his words and showing confusion

about where he was or what he was doing.



                                      25
      As part of the book-in, Mr. Dale completed a medical questionnaire

for Mr. Rife. According to this questionnaire, Mr. Rife did not show signs

of trauma or illness that required immediate medical attention. Mr. Willis

and Mr. Dale suspected that Mr. Rife was drunk, though Mr. Willis was not

sure what substance Mr. Rife was on. Mr. Willis and Mr. Dale could not

smell alcohol on Mr. Rife’s breath.

      Suspecting intoxication, Mr. Willis decided to place Mr. Rife on

medical observation, fearing that he might throw up in his sleep. This

placement required jail personnel to check on Mr. Rife every fifteen

minutes.

      Mr. Willis and Mr. Dale moved Mr. Rife to the holding cell. Mr.

Rife’s entry into the cell was observed by his new cellmate, Mr. Timothy

May, who submitted a declaration recounting what he saw and heard: Mr.

Rife moaned loudly, showed obvious pain, and repeatedly complained of

stomach pain.

      C.    Mr. Rife’s Release and Collapse
      The following morning, Mr. Rife was released. Upon release, Mr.

Rife walked about 100 feet to a bail bondsman’s office. During the walk,

Mr. Rife stated that he did not feel well.

      When Mr. Rife reached the office, he sat in a chair. When he later

tried to stand up, he passed out.



                                      26
      D.   The District Court’s Consideration of the Cellmate’s
           Declaration

      Mr. Rife contends that the district court improperly discounted the

declaration of Mr. May. In Mr. Rife’s view, the declaration supports the

existence of serious pain and the obvious need for medical attention upon

entry into the holding cell.

      The district court stated that Mr. May’s declaration is unclear about

whether Mr. Rife had been in obvious pain when entering the holding cell.

We disagree with this characterization, for Mr. May’s declaration states: “I

woke up when Mr. Rife entered the holding cell because he was making

loud moaning and groaning noises. He was obviously in pain. He kept

saying that his stomach hurt and continued to make loud moaning and

groaning noises.” Appellant’s App’x at 1650. This account unambiguously

indicates that Mr. Rife was obviously in pain when he entered the holding

cell. In our view, the district court misunderstood Mr. May’s declaration. 7

      E.   Conscious Disregard of a Substantial Risk to Mr. Rife’s
           Health

      Mr. Willis and Mr. Dale argue that they did not consciously disregard

a substantial risk to Mr. Rife’s health or safety. But a reasonable factfinder

could reach a different conclusion.


7
      If the declaration had been ambiguous, the district court should have
resolved the ambiguity in Mr. Rife’s favor. See Part IV, above.


                                      27
      According to Mr. May, Mr. Rife was repeatedly moaning in pain and

complaining of stomach pain when entering the holding cell. This evidence

could lead a reasonable factfinder to infer (1) an obvious need for medical

attention and (2) Mr. Willis and Mr. Dale’s awareness of a substantial risk

to Mr. Rife’s health. 8

      Mr. Willis and Mr. Dale did not obtain medical attention for Mr.

Rife. Thus, the factfinder could reasonably infer that Mr. Willis and Mr.

Dale had disregarded the obvious risk to Mr. Rife.

      According to Mr. Willis and Mr. Dale, Mr. Rife never complained of

pain. But Mr. May states under oath that Mr. Rife entered the holding cell

while making loud moaning and groaning noises, “obviously” suffering

from pain, and repeatedly complaining of stomach pain. Id. Mr. Willis and

Mr. Dale were present at the time.

      Viewing Mr. May’s sworn account favorably to Mr. Rife, as we

must, 9 we consider the inferences that could reasonably be drawn. Mr. May

stated that Mr. Rife was moaning loudly and kept complaining of stomach

pain. Because Mr. Willis and Mr. Dale were present, the factfinder would


8
      Mr. Willis and Mr. Dale argue that at most, Mr. May’s declaration
indicates awareness of a stomach ache. But a factfinder could reasonably
infer that Mr. Willis and Mr. Dale knew that Mr. Rife was in considerable
pain, for Mr. May stated that Mr. Rife had moaned and had repeatedly
complained of stomach pain.
9
      See Part IV, above.

                                     28
reasonably infer that they heard the moaning and pain complaints. And if

the need for medical attention appeared obvious to Mr. May, the factfinder

could reasonably infer that the need for medical attention would also have

been obvious to Mr. Willis and Mr. Dale. See Farmer v. Brennan, 511 U.S.
842 (1994) (“[A] factfinder may conclude that a prison official knew of a

substantial risk from the very fact that the risk was obvious.”) After all,

Mr. Willis and Mr. Dale had already decided to require “medical

observation” of Mr. Rife even before he entered the holding cell. See

Blackmore v. Kalamazoo County, 390 F.3d 890, 899 (6th Cir. 2004)

(stating that the jailers’ placement of an inmate in an observation cell

supported an inference of deliberate indifference to the inmate’s

complaints of severe stomach pain).

      Mr. Willis and Mr. Dale argue that at book-in, they did not see any

injuries to Mr. Rife. But a factfinder could reasonably downplay the lack

of visible injuries in light of Mr. Rife’s disorientation and moaning of pain

when entering the holding cell.

      Mr. Willis and Mr. Dale also note that (1) Mr. Rife did not ask for

medical attention and (2) neither Mr. Rife nor Trooper Jefferson mentioned

a motorcycle accident. Nevertheless, other evidence would allow a

reasonable factfinder to infer that Mr. Willis and Mr. Dale had been aware

of a substantial risk to Mr. Rife’s health.



                                      29
      Mr. Rife did not seek medical attention immediately after his release.

Pointing to this fact, Mr. Willis and Mr. Dale contend that it would be

unreasonable to expect them to recognize the need for medical attention

when Mr. Rife did not recognize that need. For two reasons, we conclude

that a factfinder could justifiably infer that Mr. Willis and Mr. Dale had

recognized the need for medical attention even if Mr. Rife had not. First,

Mr. Willis and Mr. Dale state that Mr. Rife was confused and apparently

intoxicated when arriving at the jail. Second, even after Mr. Rife was

released, he remained disoriented from a traumatic brain injury. Thus, a

factfinder could reasonably infer that Mr. Willis and Mr. Dale had

recognized the need for medical attention regardless of what Mr. Rife had

thought. 10

      F.      Whether the Underlying Right Was Clearly Established

      In district court, Mr. Rife argued that the underlying right was

clearly established for purposes of qualified immunity. The district court

did not reach this issue.

      As noted above, “[t]he better practice on issues raised [below] but

not ruled on by the district court is to leave the matter to the district court

in the first instance.” Greystone Constr., Inc. v. Nat’l Fire & Marine Ins.


10
     Mr. Rife contends that he was mistreated throughout the night. We
need not address whether this contention could affect the claims against
Mr. Willis or Mr. Dale.

                                       30
Co., 661 F.3d 1272, 1290 (10th Cir. 2011) (quoting Apartment Inv. &

Mgmt. Co. v. Nutmeg Ins. Co., 593 F.3d 1188, 1198 (10th Cir. 2010)); see

also Part VII(E), above. As a result, we remand to the district court to

determine in the first instance whether the underlying right was clearly

established.

X.    The Deliberate Indifference Claim Against the Jail Trust

      Mr. Rife brings a § 1983 municipal liability claim against the jail

trust. According to Mr. Rife, the jail trust’s policies and customs led the

jail officials to act with deliberate indifference. The jail trust moved for

summary judgment, making two arguments:

      1.    There was no underlying violation of Mr. Rife’s constitutional
            rights that could support a § 1983 claim against the jail trust.

      2.    Even if a jail employee had committed a constitutional
            violation, it had not resulted from the jail trust’s policy or
            custom. 11

The district court granted the jail trust’s motion for summary judgment,

reasoning that there had not been an underlying constitutional violation.


11
       Municipal liability under § 1983 cannot be based on respondeat
superior or vicarious liability. Monell v. New York City Dep’t of Soc.
Servs., 436 U.S. 658, 694 (1978). Rather, a plaintiff must establish that
(1) a policy or custom of the municipality exists and (2) the policy or
custom caused the constitutional violation. See Kramer v. Wasatch Cty.
Sheriff’s Office, 743 F.3d 726, 758 (10th Cir. 2014) (“As to institutional
liability under § 1983, the County can only be liable for the actions of
Sergeant Benson if it had a custom, practice, or policy that encouraged or
condoned the unconstitutional behavior[] . . . .”).


                                      31
      We have already held that a reasonable factfinder could infer facts

supporting a constitutional violation by Mr. Willis and Mr. Dale, who were

employees of the ja i l trust acting in the course of employment. Thus, Mr.

Rife has defeated the sole basis for the district court’s award of summary

judgment to the jail trust.

      Nonetheless, the jail trust urges affirmance based on an alternate

ground: the absence of substantial harm from the delay in medical

attention. See Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000).

To support this argument, the jail trust points to medical testimony that the

delay did not affect Mr. Rife’s medical care. But Mr. Rife rebutted that

testimony with evidence of substantial pain while he waited for medical

attention. Id. Thus, we cannot affirm based on the jail trust’s argument.

      But the jail trust raises two other alternate grounds for affirmance:

(1) the absence of causation and (2) the absence of a clearly established

constitutional right. The district court did not rule on these arguments, and

we remand for the district court to address these issues in the first

instance. 12 Greystone Constr., Inc. v. Nat’l Fire & Marine Ins. Co., 661



12
       The district court concluded that Mr. Rife’s interactions with two
unidentified jail officials could not create liability on the part of the jail
trust. The district court seemed to hold that the jail trust could incur
liability only if the jail officials could be identified. We need not
determine whether this holding was correct because constitutional
violations by Mr. Willis and Mr. Dale could support liability of the jail

                                       32
F.3d 1272, 1290 (10th Cir. 2011); see Part VII(E), above; see also Kramer

v. Wasatch Cty. Sheriff’s Office, 743 F.3d 726, 758 (10th Cir. 2014)

(stating that the county could incur liability under § 1983 for a sergeant’s

actions only if the county “had a custom, practice, or policy that

encouraged or condoned the unconstitutional behavior”).

XI.   The District Court’s Denial of Sanctions

      Mr. Rife argues that there was a videotape of him in the booking area

of the jail and that the jail trust intentionally destroyed the videotape. 13

According to Mr. Rife, destruction of the videotape constitutes unlawful

spoliation of evidence, justifying sanctions in the form of an adverse

inference against the jail trust, Mr. Willis, and Mr. Dale.

      In district court, Mr. Rife did not ask for an adverse inference. Thus,

Mr. Rife has forfeited this argument. See Anderson v. Spirit Aerosystems

Holdings, Inc., 827 F.3d 1229, 1238 (10th Cir. 2016). On appeal, we may

consider forfeited arguments under the plain-error standard. Id. at 1239.

But Mr. Rife has not asked us to apply this standard. Thus, we cannot

reverse based on this argument. See Richison v. Ernest Grp., Inc., 634 F.3d

trust. Thus, we need not decide whether the jail trust could incur liability
based on the misconduct of unidentified jail officials.
13
      The jail trust, Mr. Willis, and Mr. Dale contend that the videotape
did not show the booking process. Instead, they state that the videotape
“showed Rife walk[ing] into the booking area and call[ing] the [bail]
bondsman the next morning.” Response Br. of the Jail Trust, Mr. Willis,
and Mr. Dale at 37.

                                       33
1123, 1130-31 (10th Cir. 2011) (stating that a failure to argue plain error

on appeal “marks the end of the road for an argument for reversal” newly

presented on appeal).

      Even if Mr. Rife had not forfeited this argument, we could not grant

the sanction he is seeking. For an adverse inference sanction, the aggrieved

party must show bad faith. See Turner v. Pub. Serv. Co. of Colo., 563 F.3d
1136, 1149 (10th Cir. 2009) (“[I]f the aggrieved party seeks an adverse

inference to remedy the spoliation, it must also prove bad faith.”);

Aramburu v. Boeing Co., 112 F.3d 1398, 1407 (10th Cir. 1997) (“[An]

adverse inference must be predicated on the bad faith of the party

destroying the records.”). But both here and in district court, Mr. Rife

failed to identify any evidence of bad faith.

      For these reasons, we uphold the district court’s denial of sanctions.

XII. Disposition

      We affirm in part, reverse in part, and remand for further

proceedings consistent with this opinion.




                                      34